Citation Nr: 0403160	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 RO decision, which denied service 
connection for asbestosis.  

In February 2001, the Board remanded the case to the RO for 
additional development, to include affording the veteran a VA 
examination to determine the nature and likely etiology of 
the claimed lung disorder.  

In a January 2003 decision, the Board considered another 
claim on appeal (i.e., increased rating for a low back 
disorder), noting that the issue of service connection for 
the claimed residuals of exposure to asbestos would be the 
subject of a later decision, pending further development.  



REMAND

When this case was returned to the Board following after the 
February 2001 Board remand, it was determined that further 
evidentiary development was required.  

In April 2003, the Board referred this case to a VA medical 
expert for an opinion concerning the issue of entitlement to 
service connection for the claimed residuals of exposure to 
asbestos.  

The questions posed to the medical expert were the following:  
(1) what is the veteran's correct pulmonary diagnosis(es), to 
include whether his disease(s) is(are) restrictive or 
obstructive in nature; and (2) is it at least as likely as 
not that the veteran's pulmonary disability is due to the 
inservice exposure to asbestos or other disease or injury 
that was incurred in or aggravated by service.  

In June 2003, a VA medical expert opinion was received.  The 
doctor's entire report, verbatim, is as follows:

I was asked to give an opinion regarding 
above patient exposure to asbestos and 
development of pulmonary disease.  My 
evaluation is limited by the following 
factors:  
-  I do not have complete pulmonary 
function tests reports, only the one from 
1998.  FEV1 value is effort dependent.  
-  I do not have actual CXR or Ct scans 
to view.  
-  No clear documentation of smoking 
history.  

After reviewing available records I 
conclude the following:  
-  The patient had an exposure to 
asbestos.  
-  No evidence of obstructive or 
restrictive disease by the pulmonary 
function tests available to me, only mild 
reduction in diffusion capacity.  
-  No evidence of pleural or paranchymal 
disease per CXR and CT scan reports 
including HRCT from 1999.  -  
Cardiopulmonary exercise test done in 
1999 showed normal anaerobic threshold 
and maximum O2 consumption of 31 
ml/kg/min, the mild limitation was 
probably due to deconditioning, again I 
did not have all numbers and slops.  

Asbestos related pulmonary disease 
usually occurs 10-20 years after 
exposure, I recommend repeat the 
following since it has been done 4 years 
ago:  
-  High resolution CT scan of the chest.  
-  Cardiopulmonary exercise test to 
better assess dyspnea.  
-  Complete PFT,s.  
-  ABG on room air.  

The VA medical expert's report was not responsive to the 
questions posed, due to the requirement of additional 
testing.  The nature and etiology of the veteran's claimed 
pulmonary disorder is still unclear.  

In light of this, it is the Board's judgment that the case be 
remanded for the completion of the recommended testing, and 
an etiological opinion by a specialist in pulmonary 
disorders.  

Furthermore, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

In reviewing the record, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, with 
regard to the claim of service connection for claimed 
residuals of exposure to asbestos.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 
2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for the claimed 
residuals of exposure to asbestos.  All 
VCAA notice obligations must be satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the nature and likely etiology 
of the claimed lung disorder.  All 
necessary tests should be accomplished, 
to include a high resolution CT scan of 
the chest, cardiopulmonary exercise 
testing to assess dyspnea, complete 
pulmonary function tests, and ABG on room 
air.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination, with 
particular attention to the June 2003 
report of a VA medical expert.  The 
examiner should furnish an opinion 
addressing the following questions:  (1) 
what is the veteran's correct pulmonary 
diagnosis(es), to include whether his 
disease(s) is(are) restrictive or 
obstructive in nature; and (2) is it at 
least as likely as not that the veteran's 
pulmonary disability is due to the 
inservice exposure to asbestos or other 
disease or injury that was incurred in or 
aggravated by service.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
claims file.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for the claimed residuals of exposure to 
asbestos.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




